Case 19-62973-pmb   Doc 5   Filed 08/16/19 Entered 08/16/19 16:57:13   Desc Main
                            Document      Page 1 of 7
Case 19-62973-pmb   Doc 5   Filed 08/16/19 Entered 08/16/19 16:57:13   Desc Main
                            Document      Page 2 of 7
Case 19-62973-pmb   Doc 5   Filed 08/16/19 Entered 08/16/19 16:57:13   Desc Main
                            Document      Page 3 of 7
Case 19-62973-pmb   Doc 5   Filed 08/16/19 Entered 08/16/19 16:57:13   Desc Main
                            Document      Page 4 of 7
Case 19-62973-pmb   Doc 5   Filed 08/16/19 Entered 08/16/19 16:57:13   Desc Main
                            Document      Page 5 of 7
Case 19-62973-pmb   Doc 5   Filed 08/16/19 Entered 08/16/19 16:57:13   Desc Main
                            Document      Page 6 of 7
Case 19-62973-pmb   Doc 5   Filed 08/16/19 Entered 08/16/19 16:57:13   Desc Main
                            Document      Page 7 of 7
